DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
 the limitation “the leading edge of the lower wire guiding portion” should read “the leading edge of a lower wire guiding portion”. 
Additionally, the last paragraph of Claim 17 has a feature already recited earlier in the claim (“where the wire guide comprises a first wire contacting feature that is configurated to contact the wire at a first location”) and should be removed. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0323146 A1 to Eden.
Regarding Claim 1, Eden discloses a device comprising inter alia: 
a body comprising an opening (2) through which a wire is configured to extend;
a channel defined by: 
an upper wire guiding portion having: 
an upper surface (3a) 
a lower surface (3b) opposite the upper surface; 
a first wire contacting feature (9a) extending away from the lower surface, the first wire contacting feature being configured to contact the wire at a first location (Fig. 2); and 
a second wire contacting feature (10a) disposed at the lower surface, the second wire contacting feature being configured to contact the wire at a second location (Fig. 2); and 
a lower wire guiding portion (6), the lower wire guiding portion having a leading edge (outer surface of element 6, as best seen in Fig. 2) wherein the first wire contacting feature of the upper wire guiding portion extends beyond the leading edge of the lower wire guiding portion (outer surface of element 3b, as best seen in Fig. 2) (as best seen in Fig. 2, the outer surface of element 6 extends over and beyond the outer surface of element 3b); and 
a wire locking feature (7) configured to immobilize a section of the wire, wherein the channel is configured to guide the wire along a path between the body and the wire locking feature (Fig. 3).  
Regarding Claim 3, Eden discloses the device according to claim 1, wherein the first wire contacting feature is a finger comprising a sloped surface that slopes downwardly in a direction of the opening (9a is generally finger shaped and has a round profile, so it is therefore sloped in a direction of the opening).  .  
Regarding Claim 4, Eden discloses the device according to claim 3, wherein the finger is located laterally above the opening (the finer is located laterally above the opening is the perspective of the device as best seen in Fig. 2).
Regarding Claim 6, Eden discloses the device according to claim 1, wherein the second location is proximal to the first location (especially as broadly claimed, 10a may be considered proximal of 9a, therefore the second location is proximal the first location).  
Regarding Claim 7, Eden discloses the device according to claim 1, wherein the second wire contacting feature (10a) is a ceiling of the upper wire guiding portion (10a is considered a ceiling of the upper guiding portion, as it extends and covers other elements of the upper wire guiding portion, thereby acting as a ceiling).  
Regarding Claim 8, Eden discloses the device according to claim 1, wherein the second wire contacting feature (10a) is an inside surface of a side wall of the channel (10a forms an inside of a side wall of the channel, as best seen in Fig. 2)).  
Regarding Claim 9, Eden discloses the device according to claim 1, wherein the channel extends along a center axis that is substantially perpendicular to a center axis that the opening extends along (as best seen in Fig. 2, where from this perspective the axis of the channel is perpendicular to the opening).
Regarding Claim 10, Eden discloses the device according to claim 1, wherein the wire locking feature (8) is located on the upper wire guiding portion (3a and 3b connect to the wire locking feature 8, therefore, the wire locking feature is located on the upper wire guiding portion), and wherein the lower wire guiding portion comprises another wire locking feature (space under element 6, which is capable of locking a wire). 
Regarding Claim 11, Eden discloses the device according to claim 10, wherein the wire locking feature on the upper wire guiding portion is generally aligned with the wire locking feature on the lower wire guiding portion (all features of the device are generally “aligned” as best seen in Fig. 2).
Regarding Claim 12, Eden discloses the device according to claim 1, wherein the channel comprises opposing walls (10) between which the wire is routed.  
Regarding Claim 13, Eden discloses the device according to claim 12, wherein a gap is defined between an end of the one of the opposing walls (10) and the lower wire guiding portion (6), the wire is routed into the channel through the gap (the wire is capable of being routed through both the gap formed by opposing walls 20 and guiding portion 6).  
Regarding Claim 14, Eden discloses the device according to claim 1, wherein the body comprises one (11) or more flexible fingers that are configured to engage an access port of a medical device.  
Regarding Claim 15, Eden discloses the device according to claim 1, wherein the device comprises a cap (8) through which the wire is configured to extend.  
Regarding Claim 16, Eden discloses the device according to claim 15, wherein the cap comprises an opening and the body comprises a barb that is configured to engage the opening to connect the cap and the body (as best seen in Fig. 2).  
Regarding Claim 17, Eden discloses a device comprising inter alia: 
a body comprising an opening (2) through which a wire is configured to extend; and
a wire guide comprising a channel defined by: 
an upper wire guiding portion having: 
an upper surface (3a); 
a lower surface (3b) opposite the upper surface; 
a first wire contacting feature (9a) extending away from the lower surface, the first wire contacting feature being configured to contact the wire at a first location (Fig. 2); and 
a second wire contacting feature (10a) disposed at the lower surface, the second wire contacting feature being configured to contact the wire at a second location (Fig. 2); and 
an opposing lower wire guiding portion (6), the lower wire guiding portion having a leading edge (outer surface of element 6, as best seen in Fig. 2) wherein the first wire contacting feature of the upper wire guiding portion extends beyond the leading edge of the lower wire guiding portion (outer surface of element 3b, as best seen in Fig. 2) (as best seen in Fig. 2, the outer surface of element 6 extends over and beyond the outer surface of element 3b); 
wherein a section of the wire is configured to be routed into the channel (Fig. 1), and 
wherein the wire guide comprises a first wire contacting feature (9a) that is configured to contact the wire at a first location (Fig. 2) (Examiner note: this limitation appears to be a repeated limitation), the first location is distal of the section of the wire that is routed into the channel (Fig. 2).  
Regarding Claim 18,  Eden discloses the device according to claim 17, wherein the first wire contacting feature is a finger that slopes in a direction of the opening (9a is generally finger shaped and has a round profile, so it is therefore sloped in a direction of the opening).  
Regarding Claim 20, Eden discloses the device according to claim 17, wherein the second location is in the section of the wire that is routed into the channel (note that 10a, as best seen in Fig. 2, extends to a section of wire that is routed into the channel).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. The applicant argues that the claims as amended have overcome the prior art of Eden. The examiner respectfully disagrees and submits that the claims as amended do read on the prior art of record, although, an alternative interpretation of the prior art has been applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791